t c summary opinion united_states tax_court margret louise kelley petitioner v commissioner of internal revenue respondent docket no 6639-04s filed date margret louise kelley pro_se beth a nunnink for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure however prior to trial respondent filed a motion for leave to file answer out of time in order to assert an increased deficiency see sec_6214 petitioner did not object to respondent’s motion and the court granted it accordingly the deficiency at issue in this case is dollar_figure after a concession by petitioner the only issue for decision is whether a dollar_figure distribution made to petitioner as an alternate_payee under a qualified_domestic_relations_order is taxable to her as the distributee of such distribution we hold that it is background some of the facts have been stipulated and they are so found at the time that the petition was filed petitioner resided in asheville north carolina petitioner and william a kelley mr kelley were married in date the couple separated on date thereafter in date the superior court of orange petitioner concedes that a capital_gain_distribution of dollar_figure that she received from wachovia securities inc is includable in her income county california the superior court entered a judgment of dissolution of marriage in date mr kelley began employment with aerospace corp of el segundo california in date mr kelley became a participant in the aerospace employees’ retirement_plan retirement_plan mr kelley retired from aerospace corp in date incident to the matrimonial action between petitioner and mr kelley the superior court issued an order on division of aerospace employees’ retirement_plan benefits in date in its order the superior court found that mr kelley had earned benefits under the retirement_plan which the court decided were community_property in their entirety the superior court also decided that petitioner had a 50-percent interest in those benefits and it directed the retirement_plan to pay petitioner her community interest in those benefits the superior court expressly retained jurisdiction to make such further orders as are deemed appropriate to enforce or clarify the provisions of this order in date the superior court entered a stipulated qualified_domestic_relations_order qdro which was approved as to form and content by petitioner and mr kelley as well a sec_3 mr kelley’s interest in the retirement_plan was funded by aerospace corp their attorneys and the plan_administrator of the retirement_plan the qdro stated in relevant part that petitioner mr kelley and the superior court intended that the qdro be a qualified_domestic_relations_order within the meaning of the internal_revenue_code_of_1986 as amended the qdro also identified mr kelley as the plan participant and petitioner as the alternate_payee as to petitioner the qdro included the following provisions this order hereby creates and recognizes as to the aerospace employees’ retirement_plan described above the existence of the alternate payee’s right as of date to in said plan plus any cost_of_living_adjustments the alternate_payee elects the single_life_annuity under the plan to receive her benefits in the plan created and recognized in paragraph of this order after entry of the qdro petitioner began to receive directly from the administrator of the retirement_plan her percent interest in mr kelley’s retirement benefits petitioner received these benefits through direct deposit to her bank account on the first of each month shortly after the end of each calendar_year petitioner also received a form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc or similar the order also stated that it was intended to be a qdro pursuant to the california family law act and its provisions shall be administered and interpreted in conformity with the act statement from the retirement_plan reporting the amount of the distribution during petitioner received dollar_figure pursuant to the qdro on her return for that year petitioner disclosed this amount in its entirety on line 16a total pensions and annuities but reported on line 16b as the taxable_amount in explanation petitioner wrote see addendum commun prop and attached to her return a copy of the superior court’s date order petitioner had consistently followed this approach for every year that she had received a distribution respondent contends that the amount actually paid to petitioner in ie dollar_figure is includable in its entirety in petitioner’s income for that year petitioner contends that she received no property settlement per se in her divorce from mr kelley and that her community_property interest in his retirement benefits is essentially a return_of_capital and therefore not taxable petitioner also points out that on three separate occasions over the years respondent’s service centers have issued no change letters after inquiring into the status of her interest in mr kelley’s retirement benefits discussion5 generally under sec_402 a distribution from a qualified_retirement_plan is taxable to the distributee neither the code nor the regulations define the term distributee the court however has construed the term to mean the participant or beneficiary who under the plan is entitled to receive the distribution 97_tc_51 estate of machat v commissioner tcmemo_1998_154 in the present case mr kelley would be the distributee because under the retirement_plan he is the participant or beneficiary who is entitled to receive the distribution however sec_402 provides an exception to the general_rule of sec_402 thus sec_402 provides that for purposes of sec_402 an alternate_payee who is the spouse or former spouse of the participant shall be treated as the distributee of any distribution or payment made to the alternate_payee under a qualified_domestic_relations_order as defined in sec_414 we decide the issue in this case without regard to the burden_of_proof see generally sec_7491 rule a 503_us_79 290_us_111 neither party has raised any issue regarding the qualified status of the retirement_plan suffice it to say that there is nothing in the record that would lead us to think that the employees’ trust is not described in sec_401 and not exempt from tax under sec_501 in other words a distribution made to an alternate_payee under a qualified_domestic_relations_order will be taxable to the alternate_payee and not to the plan participant or beneficiary because sec_402 treats the alternate_payee as the distributee of the distribution seidel v commissioner tcmemo_2005_67 as relevant herein sec_414 defines a qualified_domestic_relations_order as a domestic_relations_order which creates or recognizes the existence of an alternate payee’s right to or assigns to an alternate_payee the right to receive all or a portion of the benefits payable with respect to a participant under a plan the term domestic_relations_order means any judgment decree or order that relates to the provision of alimony payments or marital property rights to a spouse or former spouse of a plan participant and that is made pursuant to a state domestic relations law specifically including a community_property law sec_414 see dunkin v commissioner t c slip op pincite discussing relevant principles of california community_property law in the present case neither party has raised any issue regarding the status of the superior court’s date order as a qualified_domestic_relations_order and there is nothing in the record that would lead us to question its status as such indeed the superior court’s order expressly states that the parties and the court intend that it constitute a qualified_domestic_relations_order within the meaning of the internal_revenue_code moreover all of the requirements of sec_414 through appear to be satisfied see generally 105_tc_141 burton v commissioner tcmemo_1997_20 in sum the dollar_figure distribution that was received by petitioner in from the retirement_plan was received by her as an alternate_payee under a qualified_domestic_relations_order accordingly pursuant to sec_402 petitioner is treated as the distributee of the distribution and pursuant to sec_402 the distribution is includable in her income we recognize that from a property perspective petitioner might not have taken anything from her 32-year marriage other than a 50-percent interest in mr kelley’s retirement_plan unfortunately for petitioner this fact does not serve to overcome the clear mandate of sec_402 defining the taxability of distributions from an employees’ trust finally we recognize that on several occasions in the past respondent’s service centers apparently issued no change letters to petitioner after inquiring into the status of her interest in mr kelley’s retirement benefits suffice it to say that the mere acceptance or acquiescence in returns filed by a taxpayer in previous years creates no estoppel against the commissioner nor does the overlooking of an error in a return upon audit create any such estoppel mora v commissioner tcmemo_1972_123 see 381_us_68 353_us_180 77_tc_765 in other words even though the commissioner may have overlooked or accepted the tax treatment of a certain item on a taxpayer’s returns for many previous years the commissioner is not precluded from correcting that error on the taxpayer’s return for a subsequent year garrison v commissioner tcmemo_1994_200 and cases cited therein affd without published opinion 67_f3d_299 6th cir in conclusion we hold for respondent on the disputed issue reviewed and adopted as the report of the small_tax_case division the record does not disclose what prompted respondent’s service centers to issue the no change letters perhaps the service centers acted solely on the basis of the superior court’s date order and without knowledge of the date qdro however we need not speculate on this matter because as discussed infra in the text respondent is not estopped from correcting an error to reflect our disposition of the disputed issue as well as petitioner’s concession decision will be entered for respondent in the amount of the increased deficiency of dollar_figure see supra note
